This suit was instituted by appellant, as plaintiff in the court below, against appellees, as defendants, to recover 1180 acres of the Calvin Stockbridge headright. The trial resulted in a judgment in favor of all the defendants, from which this appeal is prosecuted. Numerous errors have been assigned by appellant, but none of them have been copied in his brief, as required by amended Rule 29 of the Supreme Court, which was in force at the time of the filing of this record therein, and they can not therefore be considered by us. Chappell v. Railway, 75 Tex. 82; Cooper v. Lee, 1 Texas Civ. App. 9[1 Tex. Civ. App. 9].
This is also one of the rules adopted by the Supreme Court for this court, and we have no right to disregard it, especially when its enforcement is insisted upon by appellees, as in this case. Rule 29 for Cts. Civ. App., 84 Tex. 701.
As we find no error apparent of record which we would be authorized to consider in the absence of an assignment, the judgment rendered by the court below must be affirmed.
Affirmed. *Page 322